     Case 4:20-cv-02385 Document 24 Filed on 07/21/21 in TXSD Page 1 of 1
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                 IN THE UNITED STATES DISTRICT COURT                   July 21, 2021
                 FOR THE SOUTHERN DISTRICT OF TEXAS                 Nathan Ochsner, Clerk
                          HOUSTON DIVISION


MT. HAWLEY INSURANCE COMPANY,         §
                                      §
                 Plaintiff,           §
                                      §
V.                                    §
                                      §
JAMAL & KAMAL, INC. a/k/a             §        CIVIL ACTION NO. H-20 2385
JAMAL AND KAMAL, INC. ;               §
JHAH KS, LP; JHAH, LP;                §
JHAH MO, LP; and JHAH                 §
PROPERTY HOLDINGS, LLC,               §
                                      §
                 Defendants.          §


                              FINAL JUDGMENT


     In accordance with the court's Memorandum and Order granting

Mt. Hawley's Motion for Judgment on the Pleadings, it               ORDERED,

ADJUDGED,   and DECREED that there is no insurance coverage for

Defendants' claims for coverage under the Mt. Hawley insurance
policy that      the subject of this action, and that Defendants are
not entitled to any payments under the Mt. Hawley insurance policy
at issue.
     Costs are taxed against Defendants.

     This is a FINAL JUDGMENT.

     SIGNED at Houston, Texas, on this 21st day of July, 2021.




                                                    SIM LAKE
                                      SENIOR UNITED STATES DISTRICT JUDGE
